Exhibit 23.1 Consent Of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of H2Diesel Holdings, Inc. We consent to the use in this Registration Statement on Form SB-2 of our report dated March 30, 2007, relating to the consolidated financial statements of H2Diesel Holdings, Inc. appearing in this Registration Statement, and to the reference to us under the heading “Experts” in this Registration Statement. /s/ Imowitz Koenig & Co., LLP New York, New York July 6, 2007
